Case 6:20-cv-00473-ADA Document 42-21 Filed 11/04/20 Page 1 of 17




         EXHIBIT 19
11/3/2020             Case 6:20-cv-00473-ADA Document 42-21
                                                         Flights Filed 11/04/20 Page 2 of 17




              One way           1 passenger              Economy


                  Los Angeles LAX                             Austin AUS                               Tue, Dec 15



                              Bags            Stops             Airlines            Price           Times            Connecting airports           More




                  Track prices                                                           Date grid               Price graph               Nearby airports




                           Travel update
                           Coronavirus (COVID-19) may impact travel. See travel advice




                           Prices are currently typical for your trip.                                                                Details




              All ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                    Sort by:
              Prices are not available for: Southwest.



                           9:35 AM – 2:23 PM                               2h 48m               Nonstop                                    $84
                           Delta                                           LAX–AUS



                           12:04 PM – 4:53 PM                              2h 49m               Nonstop                                    $56
                           JetBlue                                         LAX–AUS



                           4:40 PM – 11:05 PM                              4h 25m             1 stop                       Price unavailable
                           Southwest                                       LAX–AUS            55m PHX



                           8:30 AM – 3:10 PM                               4h 40m             1 stop                       Price unavailable
                           Southwest                                       LAX–AUS            45m LAS



                           2:20 PM – 9:00 PM                               4h 40m             1 stop                       Price unavailable
                           Southwest                                       LAX–AUS            45m HOU



                           4:45 PM – 11:35 PM                              4h 50m               1 stop                                     $88
                           American                                        LAX–AUS              57m PHX



                           7:15 AM – 2:15 PM                               5h 0m                1 stop                                 $287
                           American                                        LAX–AUS              1h 0m PHX



                           10:30 AM – 5:41 PM                              5h 11m               1 stop                                     $218
                           American                                        LAX–AUS              1h 11m DFW



                           7:35 AM – 2:48 PM                               5h 13m               1 stop                                     $133
                           Delta                                           LAX–AUS              54m SLC



                           8:20 AM – 3:35 PM                               5h 15m               1 stop                                 $287
                           United                                          LAX–AUS              1h 11m IAH

https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                     1/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        Flights Filed 11/04/20 Page 3 of 17



                          8:05 AM – 3:35 PM                       5h 30m         1 stop         Price unavailable
                          Southwest                               LAX–AUS        1h 5m DEN



                          9:45 AM – 5:15 PM                       5h 30m         1 stop         Price unavailable
                          Southwest                               LAX–AUS        2h 0m PHX



                          5:30 AM – 1:05 PM                       5h 35m           1 stop                   $108
                          United                                  LAX–AUS          1h 18m DEN



                          1:35 PM – 9:15 PM                       5h 40m           1 stop                    $98
                          Delta                                   LAX–AUS          1h 31m SLC



                          9:05 AM – 4:46 PM                       5h 41m           1 stop                   $170
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        52m SJC



                          6:00 AM – 1:43 PM                       5h 43m           1 stop                    $88
                          American                                LAX–AUS          1h 29m DFW



                          1:10 PM – 8:57 PM                       5h 47m           1 stop                   $124
                          United                                  LAX–AUS          1h 37m IAH



                          1:15 PM – 9:15 PM                       6h 0m            1 stop                   $108
                          United                                  LAX–AUS          1h 46m DEN



                          3:30 PM – 11:35 PM                      6h 5m            1 stop                    $88
                          American                                LAX–AUS          2h 12m PHX



                          6:06 AM – 2:15 PM                       6h 9m            1 stop                    $88
                          American                                LAX–AUS          2h 15m PHX



                          1:18 AM – 9:35 AM                       6h 17m           1 stop                   $108
                          American                                LAX–AUS          2h 18m DFW



                          9:20 AM – 5:41 PM                       6h 21m           1 stop                    $88
                          American                                LAX–AUS          2h 21m DFW



                          12:31 PM – 8:54 PM                      6h 23m           1 stop                   $218
                          American                                LAX–AUS          2h 16m DFW



                          6:00 AM – 2:48 PM                       6h 48m           1 stop                    $88
                          Delta                                   LAX–AUS          2h 23m SLC



                          11:35 AM – 8:34 PM                      6h 59m           1 stop                    $88
                          Delta                                   LAX–AUS          1h 0m MSP



                          7:40 AM – 4:43 PM                       7h 3m            1 stop                   $133
                          Delta                                   LAX–AUS          45m ATL



                          8:30 AM – 5:41 PM                       7h 11m           1 stop                   $156
                          American                                LAX–AUS          2h 58m DFW



                          12:18 AM – 9:35 AM                      7h 17m           1 stop                    $88
                          American                                LAX–AUS          3h 19m DFW



                          7:00 AM – 4:25 PM                       7h 25m           2 stops                  $259
https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                            2/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        Flights Filed 11/04/20 Page 4 of 17
                          …   · Operated by Skywest Airlines as Alas… LAX–AUS      SFO, SAN



                          2:00 PM – 11:35 PM                        7h 35m         1 stop       $178
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        3h 41m PHX



                          6:40 AM – 4:43 PM                         8h 3m          1 stop       $163
                          Delta                                     LAX–AUS        1h 51m ATL



                          11:15 PM – 9:23 AM+1                      8h 8m          1 stop       $208
                          Delta                                     LAX–AUS        1h 48m ATL



                          1:18 AM – 11:36 AM                        8h 18m         1 stop        $97
                          American                                  LAX–AUS        4h 18m DFW



                          10:30 AM – 8:54 PM                        8h 24m         1 stop       $224
                          American                                  LAX–AUS        4h 26m DFW



                          10:22 AM – 8:57 PM                        8h 35m         1 stop       $267
                          United                                    LAX–AUS        4h 30m IAH



                          7:00 AM – 5:41 PM                         8h 41m         1 stop        $97
                          American                                  LAX–AUS        4h 26m DFW



                          12:30 AM – 11:12 AM                       8h 42m         1 stop       $222
                          Uni… · Operated by Mesa Airlines DBA Un… LAX–AUS         4h 43m IAH



                          12:30 PM – 11:35 PM                       9h 5m          2 stops      $386
                          Boutique Air… · Operated by Mesa Airline… LAX–AUS        PSP, PHX



                          5:30 AM – 4:43 PM                         9h 13m         1 stop       $133
                          Delta                                     LAX–AUS        2h 52m ATL



                          12:18 AM – 11:36 AM                       9h 18m         1 stop        $97
                          American                                  LAX–AUS        5h 19m DFW



                          6:13 AM – 5:41 PM                         9h 28m         2 stops      $156
                          American                                  LAX–AUS        ORD, DFW



                          9:20 AM – 8:54 PM                         9h 34m         1 stop        $97
                          American                                  LAX–AUS        5h 36m DFW



                          6:06 AM – 5:41 PM                         9h 35m         2 stops      $108
                          American                                  LAX–AUS        PHX, DFW



                          6:06 AM – 5:41 PM                         9h 35m         2 stops      $128
                          American                                  LAX–AUS        PHX, DFW



                          6:06 AM – 5:41 PM                         9h 35m         2 stops      $156
                          American                                  LAX–AUS        PHX, DFW



                          11:58 PM – 11:36 AM+1                     9h 38m         2 stops      $156
                          American                                  LAX–AUS        ORD, DFW



                          6:00 AM – 5:41 PM                         9h 41m         1 stop        $97
                          American                                  LAX–AUS        5h 29m DFW




https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o               3/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        Flights Filed 11/04/20 Page 5 of 17

                          11:39 PM – 11:35 AM+1                   9h 56m           1 stop       $216
                          JetBlue                                 LAX–AUS          39m JFK


                          11:58 PM – 12:10 PM+1                   10h 12m          1 stop       $88
                          American                                LAX–AUS          3h 30m ORD



                          8:20 AM – 8:34 PM                       10h 14m          1 stop       $94
                          Delta                                   LAX–AUS          4h 14m MSP



                          8:30 AM – 8:54 PM                       10h 24m          1 stop       $212
                          American                                LAX–AUS          6h 13m DFW



                          1:18 AM – 1:43 PM                       10h 25m          1 stop        $97
                          American                                LAX–AUS          6h 18m DFW



                          12:25 AM – 1:03 PM                      10h 38m          1 stop       $139
                          Delta                                   LAX–AUS          4h 20m ATL



                          11:05 PM – 11:50 AM+1                   10h 45m          1 stop       $299
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         1h 36m EWR



                          8:20 AM – 9:15 PM                       10h 55m          2 stops      $151
                          Unit… · Operated by Skywest DBA United … LAX–AUS         LAS, DEN



                          1:18 AM – 2:15 PM                       10h 57m          2 stops      $186
                          American                                LAX–AUS          DFW, PHX



                          8:12 AM – 9:15 PM                       11h 3m           2 stops      $410
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, DEN



                          10:30 AM – 11:35 PM                     11h 5m           2 stops      $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          12:18 AM – 1:43 PM                      11h 25m          1 stop        $97
                          American                                LAX–AUS          7h 19m DFW



                          11:58 PM – 1:43 PM+1                    11h 45m          2 stops      $156
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 1:43 PM+1                    11h 45m          2 stops      $156
                          American                                LAX–AUS          ORD, DFW



                          7:00 AM – 8:54 PM                       11h 54m          1 stop       $212
                          American                                LAX–AUS          7h 41m DFW



                          12:18 AM – 2:15 PM                      11h 57m          2 stops      $391
                          American                                LAX–AUS          DFW, PHX



                          6:06 AM – 8:54 PM                       12h 48m          2 stops      $146
                          American                                LAX–AUS          PHX, DFW



                          6:06 AM – 8:54 PM                       12h 48m          2 stops      $146
                          American                                LAX–AUS          PHX, DFW



                          6:00 AM – 8:54 PM                       12h 54m          1 stop       $146
                          American                                LAX–AUS          8h 44m DFW



https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o               4/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        Flights Filed 11/04/20 Page 6 of 17

                          12:30 AM – 3:35 PM                      13h 5m           1 stop        $222
                          United                                  LAX–AUS          9h 6m IAH



                          6:00 PM – 9:35 AM+1                     13h 35m          1 stop        $111
                          American                                LAX–AUS          9h 36m DFW



                          1:18 AM – 5:41 PM                       14h 23m          1 stop        $186
                          American                                LAX–AUS          10h 18m DFW



                          6:45 PM – 11:12 AM+1                    14h 27m          1 stop        $222
                          United                                  LAX–AUS          10h 27m IAH



                          5:00 PM – 9:35 AM+1                     14h 35m          1 stop        $111
                          American                                LAX–AUS          10h 39m DFW



                          9:03 PM – 1:43 PM+1                     14h 40m          2 stops       $172
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, DFW



                          9:03 PM – 2:15 PM+1                     15h 12m          2 stops       $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          7:55 PM – 1:10 PM+1                     15h 15m          1 stop        $267
                          Alaska                                  LAX–AUS          8h 27m SEA



                          12:18 AM – 5:41 PM                      15h 23m          1 stop        $131
                          American                                LAX–AUS          11h 19m DFW



                          6:00 PM – 11:36 AM+1                    15h 36m          1 stop        $111
                          American                                LAX–AUS          11h 36m DFW



                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops       $162
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops       $186
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops       $201
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 5:41 PM+1                    15h 43m          2 stops       $206
                          American                                LAX–AUS          ORD, DFW



                          8:40 PM – 2:30 PM+1                     15h 50m          1 stop        $172
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        11h 3m SFO



                          3:30 PM – 9:35 AM+1                     16h 5m           2 stops       $111
                          American                                LAX–AUS          PHX, DFW



                          7:00 PM – 1:05 PM+1                     16h 5m           2 stops       $152
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, DEN



                          6:45 PM – 1:05 PM+1                     16h 20m          1 stop        $197
                          United                                  LAX–AUS          12h 6m DEN



                          5:00 PM – 11:36 AM+1                    16h 36m          1 stop        $111
                          American                                LAX–AUS          12h 39m DFW


https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                5/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        Flights Filed 11/04/20 Page 7 of 17


                          2:30 PM – 9:35 AM+1                     17h 5m           1 stop        $127
                          American                                LAX–AUS          12h 59m DFW



                          5:05 PM – 12:17 PM+1                    17h 12m          1 stop        $186
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         10h 20m ORD



                          7:00 PM – 2:16 PM+1                     17h 16m          1 stop        $172
                          United                                  LAX–AUS          12h 31m SFO



                          6:00 PM – 1:43 PM+1                     17h 43m          1 stop        $111
                          American                                LAX–AUS          13h 36m DFW



                          3:30 PM – 11:36 AM+1                    18h 6m           2 stops       $111
                          American                                LAX–AUS          PHX, DFW



                          3:30 PM – 11:50 AM+1                    18h 20m          1 stop        $145
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         8h 47m EWR



                          7:00 PM – 3:35 PM+1                     18h 35m          2 stops       $493
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, IAH



                          7:00 PM – 3:35 PM+1                     18h 35m          2 stops       $493
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, IAH



                          12:18 AM – 8:54 PM                      18h 36m          1 stop        $146
                          American                                LAX–AUS          14h 34m DFW



                          9:03 PM – 5:41 PM+1                     18h 38m          2 stops       $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, DFW



                          5:00 PM – 1:43 PM+1                     18h 43m          1 stop        $111
                          American                                LAX–AUS          14h 39m DFW



                          11:58 PM – 8:54 PM+1                    18h 56m          2 stops       $201
                          American                                LAX–AUS          ORD, DFW



                          11:58 PM – 8:54 PM+1                    18h 56m          2 stops       $221
                          American                                LAX–AUS          ORD, DFW



                          4:45 PM – 1:43 PM+1                     18h 58m          2 stops       $488
                          American                                LAX–AUS          PHX, DFW



                          2:30 PM – 11:36 AM+1                    19h 6m           1 stop        $127
                          American                                LAX–AUS          14h 59m DFW



                          7:35 PM – 4:46 PM+1                     19h 11m          1 stop        $227
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        14h 26m SJC



                          5:10 PM – 2:30 PM+1                     19h 20m          1 stop        $172
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        14h 33m SFO



                          4:45 PM – 2:15 PM+1                     19h 30m          1 stop        $152
                          American                                LAX–AUS          15h 40m PHX



                          10:35 PM – 8:20 PM+1                    19h 45m          1 stop        $217

https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                6/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        Flights Filed 11/04/20 Page 8 of 17
                          Uni… · Operated by Mesa Airlines DBA Un… LAX–AUS         11h 20m IAD


                          11:45 AM – 9:35 AM+1                    19h 50m          2 stops       $111
                          American                                LAX–AUS          ORD, DFW



                          3:30 PM – 1:43 PM+1                     20h 13m          2 stops       $111
                          American                                LAX–AUS          PHX, DFW



                          10:28 PM – 8:41 PM+1                    20h 13m          1 stop        $309
                          American                                LAX–AUS          12h 20m MIA



                          1:15 PM – 11:50 AM+1                    20h 35m          1 stop        $145
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         11h 2m EWR



                          3:13 PM – 2:15 PM+1                     21h 2m           2 stops       $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          2:30 PM – 1:43 PM+1                     21h 13m          1 stop        $127
                          American                                LAX–AUS          16h 59m DFW



                          12:18 AM – 11:35 PM                     21h 17m          2 stops       $182
                          American                                LAX–AUS          DFW, PHX



                          12:18 AM – 11:35 PM                     21h 17m          2 stops       $387
                          American                                LAX–AUS          DFW, PHX



                          7:00 PM – 6:36 PM+1                     21h 36m          1 stop        $172
                          United                                  LAX–AUS          16h 51m SFO



                          6:00 PM – 5:41 PM+1                     21h 41m          1 stop        $146
                          American                                LAX–AUS          17h 36m DFW



                          11:45 AM – 11:36 AM+1                   21h 51m          2 stops       $111
                          American                                LAX–AUS          ORD, DFW



                          9:20 AM – 9:35 AM+1                     22h 15m          1 stop         $97
                          American                                LAX–AUS          18h 21m DFW



                          5:00 PM – 5:41 PM+1                     22h 41m          1 stop        $146
                          American                                LAX–AUS          18h 39m DFW



                          4:45 PM – 5:41 PM+1                     22h 56m          2 stops       $152
                          American                                LAX–AUS          PHX, DFW



                          4:45 PM – 5:41 PM+1                     22h 56m          2 stops       $152
                          American                                LAX–AUS          PHX, DFW



                          8:30 AM – 9:35 AM+1                     23h 5m           1 stop        $668
                          American                                LAX–AUS          18h 58m DFW



                          1:00 PM – 2:30 PM+1                     23h 30m          1 stop        $172
                          A… · Operated by Skywest Airlines as Ala… LAX–AUS        18h 43m SFO



                          7:00 PM – 8:57 PM+1                     23h 57m          2 stops       $152
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, IAH




https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                7/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        Flights Filed 11/04/20 Page 9 of 17

                          7:00 PM – 8:57 PM+1                     23h 57m          2 stops       $172
                          United                                  LAX–AUS          SFO, IAH

                          7:10 PM – 9:15 PM+1                     24h 5m           2 stops       $180
                          U… · Operated by Skywest DBA United Ex… LAX–AUS          FAT, DEN



                          6:50 PM – 8:57 PM+1                     24h 7m           2 stops       $172
                          Unit… · Operated by Skywest DBA United … LAX–AUS         SLC, IAH



                          3:30 PM – 5:41 PM+1                     24h 11m          2 stops       $146
                          American                                LAX–AUS          PHX, DFW



                          3:30 PM – 5:41 PM+1                     24h 11m          2 stops       $152
                          American                                LAX–AUS          PHX, DFW



                          3:30 PM – 5:41 PM+1                     24h 11m          2 stops       $152
                          American                                LAX–AUS          PHX, DFW



                          6:45 PM – 8:57 PM+1                     24h 12m          1 stop        $222
                          United                                  LAX–AUS          20h 10m IAH



                          7:00 PM – 9:15 PM+1                     24h 15m          2 stops       $152
                          Unit… · Operated by Skywest DBA United … LAX–AUS         PHX, DEN



                          7:00 PM – 9:15 PM+1                     24h 15m          2 stops       $172
                          United                                  LAX–AUS          SFO, DEN



                          9:20 AM – 11:36 AM+1                    24h 16m          1 stop        $97
                          American                                LAX–AUS          20h 21m DFW



                          6:50 PM – 9:15 PM+1                     24h 25m          2 stops       $172
                          Unit… · Operated by Skywest DBA United … LAX–AUS         SLC, DEN



                          3:13 PM – 5:41 PM+1                     24h 28m          2 stops       $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, DFW



                          6:45 PM – 9:15 PM+1                     24h 30m          1 stop        $197
                          United                                  LAX–AUS          20h 16m DEN



                          9:03 PM – 11:35 PM+1                    24h 32m          2 stops       $137
                          Amer… · Operated by Skywest Airlines as … LAX–AUS        SFO, PHX



                          4:00 PM – 6:36 PM+1                     24h 36m          1 stop        $172
                          United                                  LAX–AUS          19h 45m SFO



                          9:00 AM – 11:50 AM+1                    24h 50m          1 stop        $145
                          Uni… · Operated by Republic Airways DBA… LAX–AUS         15h 20m EWR



                          6:00 PM – 8:54 PM+1                     24h 54m          1 stop        $166
                          American                                LAX–AUS          20h 51m DFW



                          2:30 PM – 5:41 PM+1                     25h 11m          1 stop        $162
                          American                                LAX–AUS          20h 59m DFW



                          6:06 AM – 9:35 AM+1                     25h 29m          2 stops       $111
                          American                                LAX–AUS          PHX, DFW




https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                8/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        FlightsFiled 11/04/20 Page 10 of 17

                           6:06 AM – 9:35 AM+1                       25h 29m           2 stops                     $111
                           American                                  LAX–AUS           PHX, DFW


                           6:00 AM – 9:35 AM+1                       25h 35m           1 stop                      $111
                           American                                  LAX–AUS           21h 29m DFW



                           5:00 PM – 8:54 PM+1                       25h 54m           1 stop                     $166
                           American                                  LAX–AUS           21h 54m DFW



                           10:35 AM – 2:30 PM+1                      25h 55m           1 stop                     $172
                           A… · Operated by Skywest Airlines as Ala… LAX–AUS           21h 8m SFO



                           5:05 PM – 9:26 PM+1                       26h 21m           1 stop                     $186
                           United                                    LAX–AUS           19h 35m ORD



                           9:20 AM – 1:43 PM+1                       26h 23m           1 stop                         $97
                           American                                  LAX–AUS           22h 21m DFW



                           8:30 AM – 1:43 PM+1                       27h 13m           1 stop                    $567
                           American                                  LAX–AUS           22h 58m DFW



                           6:00 AM – 11:36 AM+1                      27h 36m           1 stop                      $111
                           American                                  LAX–AUS           23h 29m DFW



                           6:13 AM – 12:10 PM+1                      27h 57m           1 stop                    $595
                           American                                  LAX–AUS           21h 10m ORD



                           2:30 PM – 8:54 PM+1                       28h 24m           1 stop                     $182
                           American                                  LAX–AUS           24h 14m DFW



                           7:00 AM – 1:43 PM+1                       28h 43m           1 stop                     $127
                           American                                  LAX–AUS           24h 26m DFW



                           7:45 AM – 1:42 PM+2                       51h 57m           3 stops                    $166
                           Separate tickets booked together · Frontier LAX–AUS         MCO, CLE, LAS


                           Hide 144 flights




              Hotels in Austin
              Nightly prices for 1 guest Dec 15–Dec 17                                                          Search for hotels

                                    JW Marriott                                  Omni Austin
                                                                                                                Fairmont Austin
                                    Austin                                       Hotel Downtown
                                                                                                                4.5           (3088)
                        $131        4.6            (5504)               $95      4.3            (3204)   $135




              Explore more destinations from Los Angeles




https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                               9/10
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        FlightsFiled 11/04/20 Page 11 of 17




                     Flights          Language · English             Country · United States            Currency · USD



            Find the cheapest and best flight for you.

            About Google       Privacy & Terms     Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=LAX.AUS.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                 10/10
11/3/2020              Case 6:20-cv-00473-ADA Document 42-21
                                                          FlightsFiled 11/04/20 Page 12 of 17




             One way           1 passenger             Economy


                 Los Angeles LAX                                        Waco ACT                                         Tue, Dec 15



                                               Bags             Stops            Airlines            Price              Times          Connecting airports           More




                 Track prices                                                                                Date grid             Price graph               Nearby airports




                          Travel update
                          Coronavirus (COVID-19) may impact travel. See travel advice




                          Prices are currently low — $72 cheaper than usual for your dates.                                                             Details




             All ights
             Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                                       Sort by:



                          10:30 AM – 6:02 PM                                    5h 32m                      1 stop                                           $193
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            1h 46m DFW



                          9:20 AM – 6:02 PM                                     6h 42m                      1 stop                                           $133
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            2h 56m DFW



                          9:00 AM – 6:02 PM                                     7h 2m                       2 stops                                      $473
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            LAS, DFW



                          8:44 AM – 6:02 PM                                     7h 18m                      2 stops                                      $302
                          Am… · Operated by Skywest Airlines as Americ…         LAX–ACT                     DEN, DFW



                          8:30 AM – 6:02 PM                                     7h 32m                      1 stop                                           $153
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            3h 33m DFW



                          1:18 AM – 11:21 AM                                    8h 3m                       1 stop                                           $139
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            4h 18m DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      2 stops                                          $319
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            PHX, DFW



                          7:15 AM – 6:02 PM                                     8h 47m                      2 stops                                      $410
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            PHX, DFW



                          7:00 AM – 6:02 PM                                     9h 2m                       1 stop                                           $139
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            5h 1m DFW



                          12:18 AM – 11:21 AM                                   9h 3m                       1 stop                                           $139
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            5h 19m DFW



                          11:58 PM – 11:21 AM+1                                 9h 23m                      2 stops                                      $225
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            ORD, DFW



                          6:13 AM – 6:02 PM                                     9h 49m                      2 stops                                      $225
                          Americ… · Operated by Envoy Air as American E… LAX–ACT                            ORD, DFW


https://www.google.com/flights?hl=en#flt=LAX.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                                       1/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        FlightsFiled 11/04/20 Page 13 of 17

                       6:06 AM – 6:02 PM                                  9h 56m    2 stops         $133
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                       6:06 AM – 6:02 PM                                  9h 56m    2 stops         $133
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                       6:06 AM – 6:02 PM                                  9h 56m    2 stops         $139
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, DFW



                       6:06 AM – 6:02 PM                                  9h 56m    3 stops         $201
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       PHX, SAT, DFW



                       6:06 AM – 6:02 PM                                  9h 56m    3 stops         $240
                       A…    · Operated by Skywest Airlines as America…   LAX–ACT   PHX, ABQ, DFW



                       6:06 AM – 6:02 PM                                  9h 56m    3 stops         $267
                       Am…    · Operated by Mesa Airlines as American … LAX–ACT     PHX, PSP, DFW



                       6:00 AM – 6:02 PM                                  10h 2m    1 stop          $139
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       6h 4m DFW



                       10:28 PM – 11:21 AM+1                              10h 53m   2 stops         $389
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       MIA, DFW



                       7:30 PM – 11:21 AM+1                               13h 51m   2 stops         $296
                       Am… · Operated by Skywest Airlines as Americ…      LAX–ACT   DEN, DFW



                       1:18 AM – 6:02 PM                                  14h 44m   1 stop          $229
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       10h 53m DFW



                       6:32 PM – 11:21 AM+1                               14h 49m   2 stops         $182
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       LAS, DFW



                       6:00 PM – 11:21 AM+1                               15h 21m   1 stop          $159
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       11h 36m DFW



                       12:18 AM – 6:02 PM                                 15h 44m   1 stop          $159
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       11h 54m DFW



                       12:10 AM – 6:02 PM                                 15h 52m   2 stops         $313
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       MIA, DFW



                       12:10 AM – 6:02 PM                                 15h 52m   2 stops         $319
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       MIA, DFW



                       12:10 AM – 6:02 PM                                 15h 52m   2 stops         $347
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       CLT, DFW



                       12:10 AM – 6:02 PM                                 15h 52m   2 stops         $413
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       CLT, DFW



                       12:10 AM – 6:02 PM                                 15h 52m   2 stops         $739
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       MIA, DFW



                       11:58 PM – 6:02 PM+1                               16h 4m    2 stops         $203
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       ORD, DFW



                       11:58 PM – 6:02 PM+1                               16h 4m    2 stops         $203
                       Americ… · Operated by Envoy Air as American E… LAX–ACT       ORD, DFW



                       11:58 PM – 6:02 PM+1                               16h 4m    2 stops         $211

https://www.google.com/flights?hl=en#flt=LAX.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                   2/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        FlightsFiled 11/04/20 Page 14 of 17
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW


                       11:58 PM – 6:02 PM+1                            16h 4m      2 stops         $211
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                       5:00 PM – 11:21 AM+1                            16h 21m     1 stop          $159
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      12h 39m DFW



                       4:45 PM – 11:21 AM+1                            16h 36m     2 stops         $159
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       11:13 PM – 6:02 PM+1                            16h 49m     2 stops         $210
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHL, DFW



                       3:30 PM – 11:21 AM+1                            17h 51m     2 stops         $139
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       3:30 PM – 11:21 AM+1                            17h 51m     2 stops         $159
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       2:41 PM – 11:21 AM+1                            18h 40m     2 stops         $296
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     DEN, DFW



                       2:30 PM – 11:21 AM+1                            18h 51m     1 stop          $179
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      14h 59m DFW



                       9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       9:03 PM – 6:02 PM+1                             18h 59m     3 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                       9:03 PM – 6:02 PM+1                             18h 59m     3 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                       9:03 PM – 6:02 PM+1                             18h 59m     2 stops         $182
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       2:00 PM – 11:21 AM+1                            19h 21m     2 stops         $229
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     PHX, DFW



                       2:00 PM – 11:21 AM+1                            19h 21m     2 stops         $240
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     PHX, DFW



                       12:31 PM – 11:21 AM+1                           20h 50m     1 stop          $281
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      17h 1m DFW



                       12:00 PM – 11:21 AM+1                           21h 21m     2 stops         $212
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                       6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $182
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                       6:32 PM – 6:02 PM+1                             21h 30m     3 stops         $182
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, PHX, DFW




https://www.google.com/flights?hl=en#flt=LAX.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  3/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        FlightsFiled 11/04/20 Page 15 of 17
                       6:32 PM – 6:02 PM+1                             21h 30m     3 stops         $182
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, PHX, DFW

                       6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $187
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                       6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $187
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                       6:32 PM – 6:02 PM+1                             21h 30m     2 stops         $187
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                       11:45 AM – 11:21 AM+1                           21h 36m     2 stops         $203
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                       11:45 AM – 11:21 AM+1                           21h 36m     2 stops         $211
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      ORD, DFW



                       6:00 PM – 6:02 PM+1                             22h 2m      1 stop          $203
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      18h 11m DFW



                       10:30 AM – 11:21 AM+1                           22h 51m     3 stops         $192
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                       10:30 AM – 11:21 AM+1                           22h 51m     1 stop          $281
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      19h 11m DFW



                       5:00 PM – 6:02 PM+1                             23h 2m      1 stop          $203
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      19h 14m DFW



                       4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $159
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $159
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $164
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $164
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       4:45 PM – 6:02 PM+1                             23h 17m     2 stops         $164
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       9:20 AM – 11:21 AM+1                            24h 1m      1 stop          $189
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      20h 21m DFW



                       9:00 AM – 11:21 AM+1                            24h 21m     2 stops         $182
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      LAS, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $139
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $144
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $144
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $144
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



https://www.google.com/flights?hl=en#flt=LAX.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  4/6
11/3/2020            Case 6:20-cv-00473-ADA Document 42-21
                                                        FlightsFiled 11/04/20 Page 16 of 17

                       3:30 PM – 6:02 PM+1                             24h 32m     2 stops         $172
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $177
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $177
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $177
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                       3:30 PM – 6:02 PM+1                             24h 32m     3 stops         $182
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, SFO, DFW



                       3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       3:13 PM – 6:02 PM+1                             24h 49m     3 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                       3:13 PM – 6:02 PM+1                             24h 49m     3 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, PHX, DFW



                       3:13 PM – 6:02 PM+1                             24h 49m     2 stops         $182
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       8:30 AM – 11:21 AM+1                            24h 51m     1 stop          $258
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      20h 58m DFW



                       2:30 PM – 6:02 PM+1                             25h 32m     1 stop          $219
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      21h 34m DFW



                       7:00 AM – 11:21 AM+1                            26h 21m     1 stop          $219
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      22h 26m DFW



                       6:06 AM – 11:21 AM+1                            27h 15m     2 stops         $144
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       6:06 AM – 11:21 AM+1                            27h 15m     2 stops         $144
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       6:06 AM – 11:21 AM+1                            27h 15m     2 stops         $172
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      PHX, DFW



                       6:00 AM – 11:21 AM+1                            27h 21m     1 stop          $203
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      23h 29m DFW



                       12:31 PM – 6:02 PM+1                            27h 31m     1 stop          $281
                       Americ… · Operated by Envoy Air as American E… LAX–ACT      23h 36m DFW



                       10:30 AM – 6:02 PM+1                            29h 32m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW



                       10:30 AM – 6:02 PM+1                            29h 32m     2 stops         $177
                       Am… · Operated by Skywest Airlines as Americ…   LAX–ACT     SFO, DFW

https://www.google.com/flights?hl=en#flt=LAX.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                  5/6
11/3/2020               Case 6:20-cv-00473-ADA Document 42-21
                                                           FlightsFiled 11/04/20 Page 17 of 17


                           10:30 AM – 6:02 PM+1                             29h 32m              2 stops                                    $177
                           Am… · Operated by Skywest Airlines as Americ…    LAX–ACT              SFO, DFW



                           10:30 AM – 6:02 PM+1                             29h 32m              2 stops                                    $182
                           Am… · Operated by Skywest Airlines as Americ…    LAX–ACT              SFO, DFW



                           9:00 AM – 6:02 PM+1                              31h 2m               2 stops                                    $182
                           Americ… · Operated by Envoy Air as American E… LAX–ACT                LAS, DFW



                           9:00 AM – 6:02 PM+1                              31h 2m               2 stops                                    $187
                           Americ… · Operated by Envoy Air as American E… LAX–ACT                LAS, DFW



                           9:00 AM – 6:02 PM+1                              31h 2m               2 stops                                    $187
                           Americ… · Operated by Envoy Air as American E… LAX–ACT                LAS, DFW



                           9:00 AM – 6:02 PM+1                              31h 2m               2 stops                                    $187
                           Americ… · Operated by Envoy Air as American E… LAX–ACT                LAS, DFW



                           6:06 AM – 6:02 PM+1                              33h 56m              2 stops                                    $177
                           Americ… · Operated by Envoy Air as American E… LAX–ACT                PHX, DFW



                           6:06 AM – 6:02 PM+1                              33h 56m              2 stops                                    $177
                           Americ… · Operated by Envoy Air as American E… LAX–ACT                PHX, DFW


                           Hide 95 flights




              Hotels in Waco
              Nightly prices for 1 guest Dec 15–Dec 17                                                                                    Search for hotels

                                                                                       Hotel Indigo Waco -                          Holiday Inn Express &
                                   Hilton Waco
                                                                                       Baylor                                       Suites Waco South
                                   4.4             (912)
                         $95                                                   $98     4.5           (773)                    $89   4.4            (535)




              Explore more destinations from Los Angeles




                     Flights             Language · English                Country · United States           Currency · USD



            Find the cheapest and best flight for you.

            About Google        Privacy & Terms          Help Center and Consumer Information

            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/flights?hl=en#flt=LAX.ACT.2020-12-15;c:USD;e:1;so:7;sd:1;t:f;tt:o                                                                      6/6
